Citation Nr: 0304139	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-02 173A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease and degenerative 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1957.  

This matter came before the Board of Veterans' Appeals (Board 
or BVA) from a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claim of entitlement to 
service connection for residuals of a back injury, to include 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.

REMAND

In his February 2000 substantive appeal (VA Form 9) the 
veteran indicated that he wanted a BVA hearing at the local 
VA Office before a member of the Board (i.e., a Travel Board 
hearing).  While the veteran also requested, during that same 
month, a RO hearing before a Decision Review Officer, there 
is no indication in the record that the veteran has withdrawn 
his request for a Travel Board hearing.  See 38 C.F.R. 
§ 20.704(e) (2002).  As such, a Travel Board hearing should 
be scheduled.  

In view of this, the case is REMANDED for the following 
action:


The RO schedule the veteran for a Travel 
Board hearing and properly notify him and 
his representative of this hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2002). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



